IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SEAN WEST AND AMY WEST, AS                : No. 465 EAL 2018
PARENTS AND NATURAL GUARDIANS             :
OF JULIANA WEST, A MINOR,                 :
INDIVIDUALLY AND IN THEIR OWN             : Petition for Allowance of Appeal from
RIGHT; AND NEW YORK PRIVATE               : the Order of the Superior Court
TRUST COMPANY,                            :
                                          :
                   Petitioners            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ABINGTON MEMORIAL HOSPITAL                :
D/B/A/ ABINGTON HOSPITAL-                 :
JEFFERSON HEALTH; REGINA P.               :
STURGIS-LEWIS, M.S.N.; AND JOEL I.        :
POLIN, M.D.,                              :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.